                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY                             SEP 2 5 2019
                           SOUTHERN DIVISION
                                PIKEVILLE                                         Al ~ON0ON
                                                                                 MSERT R. CAR1'
                                                                            CLERK U.S. DISTRICT COURT
CRIMINAL ACTION NO.            1: Lq- (!,~ - M
UNITED STATES OF AMERICA                                                      PLAINTIFF

V.                      NOTICE BY UNITED STATES
                    REGARDING RELATED PROSECUTIONS

IVORY LEE DEAN, III,
 aka D,
CHARLES R. DONEGHY,
  aka PLAY,
KAREN SPEARS,
  aka KAREN CASE,
JOHN WESLEY WRIGHT,
LOIS SPEARS,
EMILEE G. YONTS, and
LAUREN ASHLEY POWELL
                                                                           DEFENDANTS

                                       * * * * *
      This criminal action is related to United States v. Johnny E. Varney et al, Pikeville,

Criminal Action No. 7:19-CR-20, which is assigned to Judge Karen K. Caldwell and

United States v. John Curtis Maynard, Pikeville, Criminal Action No. 7:19-CR-14, which

is assigned to Judge Robert E. Wier.

                                                 Respectfully submitted,




                                                          e Dotson
                                                 Assistant United States Attorney
                                                 601 Meyers Baker Rd. Suite 200
                                                 London, KY 40741
                                                 (606) 864-5523
                                                 william.s.dotson@usdoj.gov
